UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-6224



RASTAMAN MTUME OBALAJI MFUME I, a/k/a Herbert
Lee Bailey,

                                            Plaintiff - Appellant,

          versus

PARKER EVATT; WILLIAM R. DAVIS; TERRY BROOKS;
VERNON CHANDLER,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Henry M. Herlong, Jr., District
Judge. (CA-94-3175-20BD)

Submitted:   August 22, 1996           Decided:     September 3, 1996

Before RUSSELL, HALL, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rastaman Mtume Obalaji Mfume I, Appellant Pro Se. William Paul
Griggs, GRIGGS, SPRUILL & HARRIS, Cheraw, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order dismissing his 42

U.S.C. § 1983 (1988) complaint. Appellant's case was referred to a

magistrate judge pursuant to 28 U.S.C. § 636(b)(1)(B) (1988). The

magistrate judge recommended that relief be denied and advised Ap-

pellant that failure to file timely and specific objections to this
recommendation could waive appellate review of a district court

order based upon the recommendation. Despite this warning, Appel-

lant failed to file specific objections to the magistrate judge's

recommendation.
     The timely filing of specific objections to a magistrate

judge's recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review. Wright
v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); Orpiano v. John-
son, 687 F.2d 44, 47 (4th Cir. 1982). See generally Thomas v. Arn,

474 U.S. 140 (1985). Appellant has waived appellate review by

failing to file specific objections after receiving proper notice.
Accordingly, we deny Appellant's request for appointed counsel and

affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED



                                2